Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 23, 2021. Claims 1-20 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0290858 A1, published Oct. 12, 2017, PCT filed Oct. 15, 2015), Hinrichs et al. (WO 2015/009606 A1, published Jan. 22, 2015, submitted in IDS filed Jul. 17, 2019 in the parent application, referred to hereafter Hinrichs WO2015) and Hinrichs et al. (US 2017/0145070 A1, published May 25, 2017, PCT filed May 29, 2015, referred to hereafter as Hinrichs US2017).
These claims are directed to an engineered T cell containing a heterologous TCR or antigen binding fragment thereof that binds to or recognizes a peptide epitope of human papillomavirus (HPV) 16 E7 or E6 in the context of a major histocompatibility complex (MHC) molecule, wherein the T cell contains a genetic disruption of a T cell receptor alpha constant (TRAC) gene and/or a T cell receptor beta constant (TRBC) gene. 
Zhao teaches an invention relating to compositions and methods for generating a modified T cell with a nucleic acid capable of downregulating endogenous gene expression selected from the group consisting of TCR  chain, TCR  chain, beta-2 microglobulin and FAS, further comprising a nucleic acid encoding a modified T cell receptor (TCR) comprising affinity for a surface antigen on a target cell or an electroporated nucleic acid encoding a chimeric antigen receptor (CAR), as well as methods and pharmaceutical compositions comprising the modified T cell for adoptive therapy and treating a condition, such as an autoimmune disease. See Abstract.
Zhao teaches that clinical TCR studies have been hampered by low expression levels of the transduced TCR, as well as mispairing of  and  chains. “Because four TCRs can potentially be expressed at the cell surface when a T cell transcribes the chains of two different TCRs (native alpha/beta, exogenous alpha/beta, and native/exogenous "mispaired" heterodimers), significant obstacles to the use of this approach are evident. In studies performed to date, preclinical studies have clearly demonstrated that TCR miss-pairings have the potential to induce harmful recognition of self-antigens.” See [0006]. Zhao teaches that, although early TCR and CAR T cell clinical data obtained in treating cancers has shown promising results, the risk to the patient is high, that the endogenous  T-cell receptor on infused allogeneic T cells may recognize major and minor histocompatibility antigens in the recipient, leading to graft-versus-host-disease (GVHD), and that there a need exists for safer methods of modifying T cells, while circumventing the time and expense to manufacture patient-specific T-cell products. See [0007]. 
Zhao teaches the method of downregulation of endogenous TCR expression in T cells by CRISPR. See e.g. [0241]-[0247]. Zhao teaches that CRISPR gRNA may target sites within the genomic locus of TCR- and  constant region, that thirteen gRNAs were designed to target exon 1 of the TCR  constant region (TRAC), 10 gRNAs target a conserved sequence on exon 1 of the TCR  constant regions 1 (TRBC1) and 2 (TRBC2) and results of endogenous TCR gene disruption in T cells. See e.g. FIGs. 1-11 and legends thereof.  Zhao teaches that an exogenous T cell receptor (TCR) or chimeric antigen receptor (CAR) targeting specific antigens can be introduced into and expressed in T cells modified by disruption of endogenous TCR genes. See e.g. [0252]-[0267].  Zhao teaches that the target antigen may be associated with a particular disease state, including any of tumor associated antigens (TAA) and viral antigens, or any fragment thereof. See e.g. [0262].  It teaches that the antigen targeted by the TCR or binding fragment thereof may be HPV E6 or E7. See [0274].
Accordingly, Zhao teaches immunotherapy with engineered T cells expressing TCR or CAR binding to a target antigen associated with a disease. Zhao teaches that, to avoid the undesired interfering effect of endogenous TCRs, expression of the endogenous TCR genes can be downregulated by modifying the T cells by disruption of TCR or  constant genes (TRAC or TRBC) with such method as CRPISR. Zhao further teaches that the disease-associated target antigen may be HPV E6 or E7 proteins. However, Zhao is silent on the actual construction of a TCR or CAR that specifically binds an HPV E6 or E7 epitope.  
Hinrichs WO2015 teaches a T cell receptor (TCR) having antigenic specificity for an HLA-A2-restricted epitope of human papillomavirus (HPV) 16 E6, E629-38. See Abstract. HPV16 E629-38 encompasses SEQ ID NO: 233 of claim 11. Hinrichs WO2015 teaches a method of treating HPV16+ cancer in a patient comprising administering to the patient autologous T cells transduced to express an anti-HPV16 E629-38 comprising amino acid sequences of SEQ ID NOs: 17 and 18. See e.g. Example 7.
Hinrichs US2017 teaches a synthetic T cell receptor (TCR) having antigenic specificity for an HLA-A2-restricted epitope of human papillomavirus (HPV) 16 E7, E711-19. See Abstract. HPV16 E711-19 encompasses SEQ ID NO: 236 of claim 8. Hinrichs teaches that because HPV 16 E7 is expressed by HPV 16-infected cells of multiple cancer types, the inventive TCRs (including functional portions and functional variants thereof) advantageously provide the ability to destroy cells of multiple types of HPV 16-associated cancer and, accordingly, treat or prevent multiple types of HPV 16-associated cancer. See e.g. [0022]. It teaches isolation of human anti-HPV16 E7 TCR from neoplasia, generating a clone with TCR variable regions recognizing the epitope HPV16 E711-19. See e.g. Example 1. It teaches studies on T cells transduced to express a chimeric anti-HPV16 E7 TCR comprising a human variable region and a mouse constant region. See e.g. Examples 2, 2 and 5.  
Accordingly, Hinrichs WO2015 and Hinrichs US2017 teach the construction of recombinant TCRs that bind to epitopes of HPV E6 and E7, respectively, and introduction of the recombinant TCRs into T cells for expression and immunotherapy.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Zhao, Hinrichs WO2015 and Hinrichs US2017 to arrive at the invention as claimed. One would have been motivated to do so, e.g., to evaluate the effect of recombinant HPV16 E6/E7-specific TCRs of Hinrichs WO2015 and Hinrichs US2017 in the modified T-cells with disruption of endogenous TCR genes. 
Regarding claim 10, Hinrichs US2017 teaches CDRs and variable region sequences of HPV16 E7 specific TCRs. See e.g. [0025]-[0029]. 
Regarding claims 15-18, Zhao teaches that CD4+ and CD8+ T cells are modified by single  chain,  chain and  double knockout by CRISPR. See e.g. FIG. 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,072,660 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. The patented claims are specific for TCRs that recognize a HPV16 E7 protein epitope, while instant claims 1-7, 10-11 and 14-20 encompass both HPV16 E6- and E7-specific TCRs, and instant claims 8-9 encompass HPV16 E7-specific TCRs.  
The patented claims anticipate instant claims 1-10 and 14-20.

Conclusion
No claims are allowed.
Claims 12-13 are objected to for depending from a rejected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648